___________

                                      No. 95-2398
                                       ___________

Gerald L. Allen,                           *
                                           *
                Appellant,                 *
                                           * Appeal from the United States
        v.                                 * District Court for the
                                           * District of Minnesota.
Bridgestone/Firestone, Inc.,               *
                                           *
                Appellee.                  *
                                      ___________

                        Submitted:     December 13, 1995

                             Filed:   April 19, 1996
                                      ___________

Before McMILLIAN, JOHN R. GIBSON, and BEAM, Circuit Judges.
                               ___________


BEAM, Circuit Judge.


        Gerald L. Allen appeals the district court's1 order granting summary
judgment to Bridgestone/Firestone, Inc. (Firestone).2      Allen contends that
he was constructively discharged due to his age, in violation of Minnesota
law.    We affirm.


I.      BACKGROUND


        Allen was employed by Firestone from June 20, 1981, to December 31,
1993.       He was originally hired as an assistant manager




            1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.
        2
       Bridgestone Tire Company acquired Firestone, Inc., thereby
forming the single-entity defendant in the present case. For ease
of reference, we refer to the appellee as "Firestone" throughout
this opinion.
for one of Firestone's retail stores in Rochester, Minnesota, and was
subsequently transferred to the St. Paul store on Hudson Road as a store
manager.       In May 1992, Firestone transferred Allen to its Ford Parkway
location, where he worked as an assistant manager under manager Steven
Gayheart.      In March 1993, Allen received several reprimands.   On December
22, 1993, Allen was suspended for three days allegedly in response to a
customer complaint.       On December 31, 1993, Allen submitted his letter of
resignation to Firestone.


        Allen was forty-nine years old when he filed this lawsuit on June 13,
1994.        Allen brought an age discrimination claim, in which he alleged,
inter alia, that Firestone constructively discharged him based on his age
in violation of the Minnesota Human Rights Act, Minn. Stat. § 363.03, subd.
1(2)(c).3      He also brought a negligence and breach of employment contract
claim.       Firestone removed the case to federal court based on diversity
jurisdiction and moved for summary judgment.


        The district court granted Firestone's motion for summary judgment,
rejecting all of Allen's claims.4      Allen appeals, contending the district
court erred in concluding that he voluntarily resigned from the company.
Allen also argues that the district court erred in granting Firestone's
motion for summary judgment before he had finished discovery.




         3
       Allen also asserted that Firestone violated Minn. Stat. §
181.81, subd. 1(a) which provides, in relevant part:       "It is
unlawful for any private sector employer . . . to discharge . . .
any individual on the grounds that the individual has reached an
age of less than 70 . . . ."
         4
       Allen only appeals the district court's grant of summary
judgment on the age discrimination claim.

                                       -2-
II.     DISCUSSION


        The district court may enter summary judgment "if the pleadings,
depositions, answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a
matter of law."      Fed. R. Civ. P. 56(c).       We review the district court's
grant of summary judgment de novo, e.g., Landreth v. First Nat'l Bank, 45
F.3d 267, 268 (8th Cir. 1995), and apply the same standards as the district
court    to   determine   whether   summary    judgment   is   appropriate.   After
examining the allegations in the light most favorable to Allen, we conclude
that he has failed to raise a genuine issue of material fact as to whether
he was constructively discharged by Firestone.


        The Minnesota Human Rights Act (MHRA) prohibits, among other things,
an employer from discriminating against an employee based on the employee's
age.    Minn. Stat. § 363.03, subd. 1(2)(b).       The MHRA provides, in pertinent
part:    "Except when based on a bona fide occupational qualification, it is
an unfair employment practice . . . [f]or an employer, because of . . .
age, to discharge an employee."       Id.     In addition to state cases applying
the MHRA, courts may look to federal cases interpreting analogous federal
anti-discrimination statutes for guidance.         See, e.g., Continental Can Co.,
Inc. v. Minnesota, 297 N.W.2d 241, 246 (Minn. 1980).


        In analyzing age discrimination claims under the MHRA, Minnesota
courts utilize the three-step burden-shifting process set forth by the
Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
See Hubbard v. United Press Int'l, Inc., 330 N.W.2d 428, 441 (Minn. 1983).
Under this three-step process, the plaintiff bears the initial burden of
establishing a prima facie case by showing that:               (1) he belongs to a
protected class; (2) he is qualified for the position; (3) he was
discharged despite his




                                        -3-
qualification; and (4) he was replaced by a person outside of the protected
class.5    Elliott v. Montgomery Ward & Co., 967 F.2d 1258, 1260 (8th Cir.
1992); Pribil v. Archdiocese of St. Paul & Minneapolis, 533 N.W.2d 410, 412
(Minn. Ct. App. 1995).     If the plaintiff establishes a prima facie case,
the   burden then shifts to the employer to articulate a legitimate,
nondiscriminatory reason for its actions.           Elliott, 967 F.2d at 1262.            If
the employer does so, the burden then shifts back to the plaintiff to prove
that the proffered reasons were pretextual.                Id.    In the present case,
Allen failed to establish a prima facie claim and thus we need not go
beyond the first part of the three-step process.


      To satisfy the elements of a prima facie age discrimination case,
Allen must prove, among other things, that he was either actually or
constructively     discharged.       Because       Allen    undeniably        submitted    a
resignation letter to Firestone, we focus our analysis on whether he was
constructively discharged.       Constructive discharge occurs when an employer
"deliberately renders the employee's working conditions intolerable and
thus forces the employee to quit his job."          Johnson v. Bunny Bread Co., 646
F.2d 1250, 1256 (8th Cir. 1981) (quotation and citation omitted); see also
Bradford v. Norfolk S. Corp., 54 F.3d 1412, 1420 (8th Cir. 1995).                         The
employer's actions must have been intended to force the employee to quit.
Hukkanen    v.   International    Union,    3 F.3d 281,     285   (8th   Cir.   1993).
"Constructive discharge plaintiffs . . . satisfy




       5
      We note, however, the Supreme Court recently held that the
fourth prong of a McDonnell Douglas prima facie case is not a
proper element in the context of an age discrimination claim
brought under the Age Discrimination in Employment Act (ADEA).
O'Connor v. Consolidated Coin Caterers Corp., 1996 WL 142564, *2,
*3 (U.S. Apr. 1, 1996) (concluding "the fact that a replacement is
substantially younger than the plaintiff is a far more reliable
indicator of age discrimination than is the fact that the plaintiff
was replaced by someone outside the protected class"). Because
Allen failed to raise a genuine issue of material fact on the
discharge element of a prima facie case, we need not analyze the
replacement prong discussed in O'Connor.

                                           -4-
Bunny Bread's intent requirement by showing their resignation was a
reasonably foreseeable consequence of their employers' discriminatory
actions."     Id.   Additionally, to prove that a constructive discharge
occurred, the plaintiff must demonstrate that a reasonable person would
find the working conditions intolerable.       Bunny Bread, 646 F.2d at 1256.
The   intolerability   of   working   conditions   is    judged   by   an   objective
standard, not the plaintiff's subjective feelings.            See West v. Marion
Merrell Dow, Inc., 54 F.3d 493, 497 (8th Cir. 1995).


        At the district court level, Allen argued that Firestone treated him
in a manner that would have caused any reasonable person to resign.
Specifically, the district court enumerated several occurrences that Allen
alleged constituted a constructive discharge.           First, he was required to
train younger employees.     Second, his hours were reduced from forty-eight
hours per week to forty hours per week, which also reduced his income.
Third, management began giving part-time employees additional hours.
Fourth, Allen was suspended for three days without pay as a result of an
alleged customer complaint.     Fifth, his hours were changed without giving
him what he believed to be sufficient notice.           Sixth, his request for a
transfer was denied.   Seventh, he was told that if he were not pleased with
the denial of his transfer request, he could quit or become a floater
(someone who works in several different stores).


        Having considered these allegations, and others raised in Allen's
pleadings, we conclude that Allen has failed to raise a genuine issue of
material fact that Firestone intended to force his resignation, or that a
reasonable person would have found the working conditions intolerable.
Allen presented no evidence that it was Firestone's intention to force his
resignation by engaging in the alleged conduct.             In fact, the record
contains evidence that would negate such an inference.             When asked what
happened after returning to work from his three-day suspension without pay,
Allen




                                       -5-
responded that Gayheart "just told me that he hoped I learned a lesson,
that I could be a valuable asset to the store and the new employees."
Allen Deposition at 103.           This statement indicates that Allen's direct
supervisor, Gayheart, did not intend for the suspension to force Allen to
resign.       Moreover, Allen admitted that he was not singled-out for several
of the activities that he found to be objectionable.        Allen conceded that
other experienced employees were asked to train new employees.       Id. at 68.
Allen also stated that the work schedules of other employees were changed.
Id. at 107.       He also conceded that other employees were required to work
night shifts.      Id. at 82, 110.     Gayheart made comments to other employees
about their treatment of customers, which was the reason for Allen's three-
day suspension.      Id. at 106.    Where, as here, employees are treated alike,
"no particular employee can claim that difficult working conditions signify
the employer's intent to force that individual to resign."           Bristow v.
Daily Press, Inc., 770 F.2d 1251, 1255 (4th Cir. 1985) (citation omitted),
cert. denied, 475 U.S. 1082 (1986); see also Smith v. Goodyear Tire &
Rubber Co., 895 F.2d 467, 473 (8th Cir. 1990).6


     Finally, a reduction in pay does not necessarily constitute a
constructive discharge.      See, e.g., McCann v. Litton Sys., Inc., 986 F.2d
946, 951-52 (5th Cir. 1993).            In the present case, Firestone simply
eliminated Allen's overtime workload, thereby leaving his regular forty-
hour work week intact.         Therefore, even assuming that all of Allen's
allegations are true, he nevertheless failed to raise a genuine issue of
material fact as to one of the




          6
       The record also indicates that Firestone denied Allen's
request to transfer because there were no openings and that Allen
was not interested in working at several different stores as a
"floater." Allen Deposition at 111-12.

                                          -6-
necessary elements of his prima facie case, namely that he was discharged.7
Accordingly, Allen's claim fails as a matter of law.


      Allen next asserts that the district court erred in granting summary
judgment      before   he   had   the   opportunity     to   complete   discovery.
Specifically, Allen argues that it was error for the district court to
grant summary judgment before certain interrogatories8 were answered and
before he could depose the district manager.          The district court entered
its order granting summary judgment on April 24, 1995, approximately one
week before the discovery deadline of May 1, 1995.


      As the party opposing the motion for summary judgment, Allen can
request that the district court delay ruling on the motion until the
completion of additional discovery.      Fed. R. Civ. P. 56(f).    Under Rule 56,
Allen may submit an affidavit stating the reasons that he cannot present
facts essential to justify his opposition.        Id.    Upon the filing of such
an affidavit, "the court may refuse the application for judgment or may
order a continuance to permit affidavits to be obtained or depositions to
be taken or discovery to be had or may make such other order as is just."
Id.   We review the denial of a request for discovery under Rule 56(f) for
an abuse of discretion.     See Waible v. McDonald's Corp., 935 F.2d 924, 926
(8th Cir. 1991) (per curiam).


      To fall under the protection of Rule 56, a party must articulate what
additional discovery is necessary and how it is relevant to the opposition
of the pending motion for summary




      7
     We need not, therefore, determine whether he raised a genuine
issue of material fact as to the remaining elements of a prima
facie case of age discrimination.
          8
        According to Allen, the unanswered interrogatories were
designed to gather statistical information on Firestone employees
who were hired and fired during certain years.

                                        -7-
judgment.    We have noted that a party who invokes the protection of Rule
56(f)


        must do so in good faith by affirmatively demonstrating why he
        cannot respond to a movant's affidavits as otherwise required
        by Rule 56(e) and how postponement of a ruling on the motion
        will enable him, by discovery or other means, to rebut the
        movant's showing of the absence of a genuine issue of fact.


Willmar Poultry Co. v. Morton-Norwich Prods., Inc., 520 F.2d 289, 297 (8th
Cir. 1975), cert. denied, 424 U.S. 915 (1976).      In the present case, Allen
asserted that certain interrogatories remained unanswered and that he had
not   yet   deposed    the   district   manager.   Allen    failed,   however,   to
demonstrate how any of this discovery would be relevant in helping him
establish that he was constructively discharged.      Therefore, we agree with
the district court that no additional discovery was required before ruling
on Firestone's motion for summary judgment.


III. CONCLUSION


        For the reasons discussed above, we conclude the district court did
not err in granting summary judgment to Firestone.         Accordingly, we affirm
the district court's order.


        A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -8-